NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1
 


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted May 12, 2017* 
                                 Decided May 12, 2017 

                                          Before 
 
                         DIANE P. WOOD, Chief Judge 
                          
                         JOEL M. FLAUM, Circuit Judge 
                          
                         DANIEL A. MANION, Circuit Judge 
 
No. 16‐3416 
 
WILLIE HENDERSON,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Central District of Illinois.
                                                   
      v.                                          No. 14‐3027 
                                                   
NAGESWARARAO VALLABHANENI,                        Sue E. Myerscough, 
      Defendant‐Appellee.                         Judge. 
 
                                               

                                               

                                        O R D E R 

        Willie Henderson is a civil detainee at the Rushville Treatment and Detention 
Facility under Illinois’s Sexually Violent Persons Act, 725 ILCS § 207/40. He asserts that 
Dr. Nageswararao Vallabhaneni, a Rushville psychiatrist, was deliberately indifferent to 


      * We have agreed to decide this case without oral argument because the briefs 
and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 16‐3416                                                                     Page 2 

his serious medical needs because he prescribed him a psychotropic drug (Lamictal) in 
2013 that, Henderson believes, was not medically necessary. The district court granted 
summary judgment for Dr. Vallabhaneni because the undisputed medical evidence 
establishes that the drug was reasonably appropriate. For the same reason, we affirm.  
         
        Henderson did not oppose Dr. Vallabhaneni’s summary‐judgment motion, so we 
take its statement of facts as admitted. See Gerhartz v. Richert, 779 F.3d 682, 685 (7th Cir. 
2015) (citing Flynn v. Sandahl, 58 F.3d 283, 288 (7th Cir. 1995)). Henderson was 
committed to Rushville in 2003 and has been diagnosed with anxiety, bipolar disorder, 
schizoaffective disorder, and depression. A Rushville psychiatrist first prescribed him 
Lamictal in 2007 for his mood swings, and Henderson consented to the medication. The 
prescription, from which he reported no negative side effects, was renewed several 
times before Henderson stopped taking the drug in 2011. He believes that as of May 
2011, he no longer needed any psychiatric medication and does not recall being 
prescribed any. But Dr. Vallabhaneni prescribed an antidepressant to Henderson for his 
increased stress and mood swings from August 2012 until January 2013. And after April 
2013, when Henderson reported increased anxiety in advance of his conditional‐release 
hearing, Dr. Vallabhaneni prescribed Lamictal to treat Henderson’s mood swings.  
         
        Henderson believes that Dr. Vallabhaneni prescribed Lamictal in 2013, not for 
medical reasons, but because the assistant state’s attorney and judge involved in his 
conditional‐release proceedings asked that he be medicated before his release. But 
nothing in Henderson’s plan for conditional release or the circuit court’s order granting 
conditional release required that Henderson be placed on psychiatric medication. 
Henderson also believes that the drug causes him adverse side effects, including 
sexually deviant dreams, which he thinks is the reason that the judge revoked his 
conditional release. But the state’s petition for revocation relied on other problems as 
well: Henderson’s unauthorized possession of photographs of children and his 
inappropriate contact with a neighbor. 
         
        After Dr. Vallabhaneni filed his unopposed motion for summary judgment, 
Henderson moved for sanctions because Dr. Vallabhaneni had not produced the state 
court’s transcript from his conditional‐release proceedings. The district court denied the 
motion for sanctions because Dr. Vallabhaneni wasn’t in possession of the transcripts, 
and Henderson could have requested the transcripts directly from the Cook County 
courts but had not. It also granted summary judgment to Dr. Vallabhaneni. It first 
reasoned that Henderson presented no evidence suggesting that Dr. Vallabhaneni was 
aware that prescribing Lamictal would pose a substantial risk of harm to Henderson. 
No. 16‐3416                                                                    Page 3 

See Farmer v. Brennan, 511 U.S. 825, 837 (1994); Rasho v. Elyea, 850 F.3d 318, 324 (7th Cir. 
2017). To the contrary, the court noted, when Dr. Vallabhaneni prescribed Lamictal in 
2013 to treat Henderson’s renewed mood swings, the doctor knew that Henderson had 
received the drug for four years beginning in 2007 to treat the mood swings caused by 
his ongoing bipolar disorder, with no reported negative side effects. Accordingly, the 
court concluded, the treatment was medically appropriate.  
         
        On appeal, Henderson does not develop any challenge to the district court’s 
reasoning, nor does he cite to any legal authority, as he is required to do. FED. R. APP. P. 
28(a)(8). We could affirm on that ground alone. See Long v. Teachers’ Ret. Sys. Of Ill., 585 
F.3d 344, 349 (7th Cir. 2009). And Henderson’s failure to oppose Dr. Vallabhaneni’s 
summary‐judgment motion constitutes an additional ground of forfeiture. Nichols v. 
Michigan City Plant Planning Dep’t, 755 F.3d 594, 600 (7th Cir. 2014). Regardless we have 
reviewed the record, and we affirm for substantially the same reasons stated by the 
district court. To the extent Henderson wishes to challenge the revocation of conditional 
release on the theory that his sexually deviant dreams were caused by the Lamictal, a 
panel of this court already has advised him that such challenges must be made in a 
habeas‐corpus proceeding, not under § 1983. See Henderson v. Bryant, 606 F. App’x 301, 
303–04 (7th Cir. 2015).  
 
                                                                                AFFIRMED.